Citation Nr: 1702203	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  07-11 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for residuals of Epstein-Barr virus and mononucleosis prior to February 11, 2014, a rating in excess of 10 percent from February 11, 2014 to January 25, 2016, and a rating in excess of 40 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the RO granted service connection for residuals of Epstein-Barr virus and mononucleosis, evaluated at 0 percent effective August 9, 2004.

During the course of the appeal, in a March 2014 rating decision, the RO raised the Veteran's rating to 10 percent disabling, effective February 11, 2014.  In a February 2016 rating decision, the RO raised the Veteran's rating to 40 percent disabling, effective January 26, 2016.  Although these decisions represent a partial grant of the benefits the Veteran seeks, the Board notes that they did not award the highest possible rating for this disability.  As the highest possible rating has not been assigned for the periods on appeal, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2009, a videoconference hearing was held before an Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  That AVLJ was no longer available to participate in the decision and the Veteran was offered another hearing before the Board.  In March 2015, the Veteran's attorney reported that the Veteran understood his right to request another hearing but did not desire another hearing.  As such, the case has been reassigned to the undersigned.

In August 2009, September 2011, July 2015, and June 2016, the Board remanded the case to the RO for further development and adjudicative action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial compensable rating for Epstein-Barr virus (EBV) and mononucleosis prior to February 11, 2014, a rating in excess of 10 percent from February 11, 2014 to January 25, 2016, and a rating in excess of 40 percent thereafter.  

In a June 2016 statement the Veteran reported that he is set to get Social Security Disability Insurance (SSDI) benefits.  He reported that the Social Security Administration (SSA) is finishing up his claim now.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the current state of the Veteran's EBV disability is at issue in the Veteran's claim, SSA records providing additional information about the nature of that disability are pertinent to the Veteran's claim.  As such, a remand to obtain these records is warranted. 

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for Social Security disability benefits.

3.  After completing the above development, conduct any additional appropriate development necessary in light of any new evidence.  Then, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





